Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-13-00505-CR

                                  Christopher G. CARRINGTON,
                                             Appellant

                                                 v.
                                             The State of
                                        The STATE of Texas,
                                              Appellee

                     From the 186th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2008-CR-8418A
                           Honorable Maria Teresa Herr, Judge Presiding

Opinion by:       Rebeca C. Martinez, Justice

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: October 1, 2014

AFFIRMED

           Christopher Carrington appeals the adjudication of his guilt and revocation of his

community supervision, arguing the evidence was insufficient to support the court’s finding of a

violation of the terms of his community supervision. We affirm the trial court’s judgment.

                                            BACKGROUND

           Carrington was charged with aggravated robbery and pled nolo contendere to the lesser

included offense of robbery. TEX. PENAL CODE ANN. § 29.02 (West 2011). On September 23,

2009, Carrington was placed on deferred adjudication community supervision for a term of seven
                                                                                        04-13-00505-CR


years and was fined $1,500. In February 2012, the State filed a motion to revoke Carrington’s

community supervision and adjudicate guilt. The trial court denied the motion and amended the

conditions of community supervision. The State moved to revoke Carrington’s community

supervision for a second time in August 2012. Again, the court declined to revoke and instead

amended the conditions of Carrington’s community supervision, adding a provision stating there

would be “zero tolerance” for any more violations. On January 10, 2013, the State filed its third

motion to revoke alleging that Carrington had violated Condition No. 1 of his community

supervision by committing the offense of possession of a controlled substance and Condition Nos.

10A, 10B, 10C, and 10I by failing to pay the full amount of administrative fees, attorney fees,

court costs/fine, and crime stoppers fee due to date. Carrington pled “not true” to each alleged

violation. After an evidentiary hearing, the trial court found all of the alleged violations to be true,

entered an adjudication of guilt, and revoked Carrington’s community supervision. The court

sentenced Carrington to ten years’ imprisonment and imposed the $1,500 fine.

                                              ANALYSIS

        On appeal, Carrington challenges the sufficiency of the evidence to support the trial court’s

finding that he violated Condition No. 1 of his community supervision by committing the offense

of possession of a controlled substance. In a proceeding to revoke community supervision, the

State has the burden to prove the defendant violated a term of his community supervision by a

preponderance of the evidence. Rickels v. State, 202 S.W.3d 759, 763-64 (Tex. Crim. App. 2006).

The State meets its burden when the greater weight of the evidence creates a reasonable belief that

the defendant committed the violation alleged in the State’s motion to revoke. Id.; Torres v. State,

103 S.W.3d 623, 625 (Tex. App.—San Antonio 2003, no pet.). In reviewing the sufficiency of the

evidence, we view the evidence in the light most favorable to the trial court’s finding and defer to

the trial court as the sole fact finder and judge of the witnesses’ credibility. Torres, 103 S.W.3d at
                                                  -2-
                                                                                        04-13-00505-CR


625; Jones v. State, 589 S.W.2d 419, 421 (Tex. Crim. App. 1979). Our review of an order revoking

community supervision is limited to determining whether the trial court abused its discretion.

Rickels, 202 S.W.3d at 763.

       In his brief, Carrington asserts the State failed to prove he possessed a controlled substance.

Specifically, Carrington argues the evidence presented at the hearing merely showed that a baggie

of powdery substance was found “in the vicinity of Appellant’s cell phone,” and created no more

than a mere suspicion that he was in possession of the controlled substance.                   However,

Carrington’s brief contains no discussion of the law of possession and no citation to any authority

on the legal issue. As such, the sole issue raised by Carrington could be considered waived for

inadequate briefing. See TEX. R. APP. P. 38.1(i). In this instance we will, however, liberally

construe the briefing and address the merits of the legal issue in the interests of justice.

       A person possesses a controlled substance if he exercises care, control, and management

of the substance and knows the substance is contraband. Poindexter v. State, 153 S.W.3d 402, 405

(Tex. Crim. App. 2005); Brown v. State, 911 S.W.2d 744, 747 (Tex. Crim. App. 1995). When the

defendant is not in exclusive possession of the place where the contraband is found, it cannot be

concluded that he had knowledge of or control over the contraband unless additional independent

facts and circumstances affirmatively link the defendant to the contraband. Poindexter, 153
S.W.3d at 406. The affirmative links must be sufficient to show the defendant’s connection with

the contraband was more than just “fortuitous.” Brown, 911 S.W.2d at 747-48 (State must present

facts and circumstances that, viewed in their totality, indicate the defendant’s knowledge and

control over the drugs).

       Here, the record of the revocation hearing contains the following testimony in support of

the court’s finding that Carrington knowingly possessed contraband: Officer Tim Coleman

testified that Carrington was holding his cell phone when he stepped to the back of his vehicle
                                                 -3-
                                                                                       04-13-00505-CR


during a roadside stop and the phone fell to the ground during the struggle that preceded

Carrington’s arrest on outstanding municipal court warrants; Officer Ryan Luza testified that he

recovered a cell phone and its back, a battery, and a small baggie with a white powdery substance

on the ground by the cell phone in the location where the struggle occurred, and that Carrington

later stated, “That fell out of my cell phone;” and a toxicologist testified that the powdery substance

tested positive for methamphetamine. Although Carrington testified and denied any knowledge

of the baggie of methamphetamine and denied making the inculpatory statement to Officer Luza,

the trial court as the sole judge of the witnesses’ credibility could have believed the officers over

Carrington. See Torres, 103 S.W.3d at 625. The evidence that Carrington was present at the time

and in the location where the baggie of drugs was found, the drugs were found next to the cell

phone that Carrington dropped, and Carrington was heard to make an incriminating statement that

the drugs were inside the cell phone combined to create an affirmative link sufficient to support a

reasonable inference that Carrington knowingly possessed the contraband. See Evans v. State, 202
S.W.3d 158, 162 (Tex. Crim. App. 2006) (noting that while the defendant’s presence in or

proximity to location where drugs are found is alone insufficient, when considered along with

other direct or circumstantial evidence linking the defendant to the drugs it may be sufficient to

establish knowing possession); Hyett v. State, 58 S.W.3d 826, 830 (Tex. App.—Houston [14th

Dist.] 2001, pet. ref’d) (identifying several non-exclusive factors used by the courts in determining

affirmative links). Therefore, we conclude the trial court did not abuse its discretion in revoking

Carrington’s community supervision based on a finding that he knowingly possessed a controlled

substance.

       In addition, at the revocation hearing Carrington conceded that he had not paid the full

amounts of the various fees due under Condition Nos. 10A, 10B, 10C, and 10I of his community

supervision, but stated that he had purchased a used car for $4,200 cash and was paying $62 per
                                                 -4-
                                                                                     04-13-00505-CR


month in car insurance. Thus, the trial court could have found that the State proved that Carrington

was financially able to pay more toward his court-ordered fees than he had paid and had therefore

intentionally violated the payment conditions of his community supervision. See TEX. CODE CRIM.

PROC. ANN. art. 42.12, § 21(c) (West Supp. 2014). The trial court found the alleged violations of

Condition Nos. 10A, 10B, 10C, and 10I to be “true,” and each of these violations would alone

support the revocation of Carrington’s community supervision. See Smith v. State, 286 S.W.3d
333, 342 (Tex. Crim. App. 2009) (citing Jones v. State, 571 S.W.2d 191, 193-94 (Tex. Crim. App.

[Panel Op.] 1978)). Carrington does not challenge these grounds for the revocation.

       Based on the foregoing reasons, we overrule Carrington’s issue on appeal and affirm the

trial court’s judgment.


                                                  Rebeca C. Martinez, Justice

DO NOT PUBLISH




                                                -5-